Lewis, J.
1. The overruling of a demurrer to an indictment and the refusal to arrest a judgment are not grounds for a new trial. This court can not consider error assigned on such rulings in a bill of exceptions presented to the judge more than twenty days after the rendition of the judgmentscomplairied of. Watson v. State, 64 Ga. 61; Stokes v. State, 84 Ga. 258.
2. Where an indictment for assault with intent to murder charges that the-defendant “ with malice aforethought and without provocation did point, aim, and discharge a certain pistol, the same being a weapon likely to produce death, at and into a crowd of people assembled then and there, being in the peace of the State,” and thereby wounded a named person, it sufficiently includes by such descriptive words the offense of unlawfully shooting at another. Jenkins v. State, 92 Ga. 470; Wostenholms v. State, 70 Ga. 720.
8. The declaration of the person wounded in such a case, to the effect that he was shot, made immediately after the firing of the pistol, is admissible in evidence as part of the res gestee.
4. There was sufficient evidence to support the verdict.

Judgment affirmed.


All the Justices concurring.

Indictment for assault with intent to murder. Before Judge Littlejohn. Sumter superior court. November term, 1898.
L. J. Blalock and J. N. Scarborough, for plaintiff in error.
F. A. Hooper, solicitor-general, contra.